Title: To George Washington from Robert Bowyer, 19 October 1793
From: Bowyer, Robert
To: Washington, George


          
            May it please your Excellency
            Historic Gallery Pallmall London19 Octo. 1793.
          
          The utmost apology is due for my presuming to venture upon a repetition of taking the
            liberty to address your Excellency, who am so perfectly unknown to You, but the high
            & flattering gratification I reced, from being honor’d with a letter some time since
            from your Excellency, has embolden’d me to take liberties which otherwise I might not
            have presumed upon. The cause of my presumption in the
            present Instance is to beg permission to introduce to your Excellency’s Notice, Mr
            Dowlin, Surgeon, a Gentleman whose abilities in his profession & amiableness of
            Manners & Character are worthy of the highest Panegyrick. He goes out to settle in that happy Country where every
            blessing of Felicity & peace must ever be expected, while it has for its patron, the
            exalted Character I am presuming to address: I must now beg leave to assure Your
            Excellency that It is my most earnest prayer that every blessing & happiness which
            this World or that which is to come can bestow may ever be yours. I have the honor to be
            May it please Your Excellency Your Excellencys Most Obliged & Devoted hble Servt
          
            Robt Bowyer
          
        